Citation Nr: 0719926	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to February 20, 
2002, for a grant of service connection for diabetes mellitus 
type 2.

2.  Entitlement to an effective date prior to February 20, 
2003, for a grant of service connection for hypertension.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for diabetes mellitus type 2 was received by VA on February 
20, 2003; this claim was construed by the RO as an informal 
claim for service connection for conditions secondary to 
diabetes mellitus, to include hypertension.

2.  The earliest medical evidence showing a diagnosis of 
diabetes mellitus is dated in January 1984; the earliest 
medical evidence showing a diagnosis of hypertension is dated 
in November 1996.

3.  There is no evidence that the veteran filed, or intended 
to file, a formal or informal claim for service connection 
for diabetes mellitus type 2 or for hypertension prior to 
February 20, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 20, 
2002, for the award of service connection for diabetes 
mellitus type 2 have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2006).

2.  The criteria for an effective date prior to February 20, 
2003, for the award of service connection for hypertension 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
earlier effective date for the grant of service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claims, a letter dated in March 
2003 satisfied the duty to notify provisions; additional 
letters were sent in June 2004 and May 2007.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of the 
service connection claim informing him that a disability 
rating and effective date would be assigned should the claim 
of service connection be granted, it was provided in a letter 
dated in May 2007.  Ultimately, the Board finds that the 
veteran has not been prejudiced.  "In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
service has been fulfilled."  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).   

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the effective date of an 
award of direct service connection shall be either the date 
of receipt of the claim, or date entitlement arose, whichever 
is later.  

Earlier Effective Date-Diabetes Mellitus Type 2

If the award of compensation is due to a liberalizing change 
in the law or an administrative issue, the effective date of 
the award shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the award or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim 
is reviewed at the claimant's request more than one year 
after the effective date of the law, the effective date of 
the award may be one year prior to the date of receipt of 
such request, if the veteran met all the criteria of the 
liberalizing law or issue at that time.  38 C.F.R. § 
3.114(a)(3).  The effective date for which diabetes mellitus 
was added to the list of presumptive diseases in connection 
with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y 
of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

There is a limited exception to the statutory provisions 
governing the assignment of effective dates for Vietnam 
veterans who have a covered herbicide disease.  See 38 C.F.R. 
§ 3.816.  However, the veteran's claim does not meet the 
requirements for this regulation to be applicable.  The 
veteran was not denied compensation for diabetes mellitus 
between September 25, 1985, and May 3, 1989; the veteran's 
claim for service connection was not pending before VA on May 
3, 1989, nor was it received by VA between May 3, 1989, and 
the effective date of the statute or regulation establishing 
a presumption of service connection for diabetes mellitus 
(May 8, 2001); and the veteran's claim was not received 
within one year from the date of his separation from service.  
When none of the requirements is met, as is the case here, 
the effective date of the award shall be determined in 
accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 
3.816(c)(4).

The veteran claims entitlement to an effective date prior to 
February 20, 2002, for a grant of service connection for 
diabetes mellitus type 2.  A review of the competent medical 
and procedural evidence of record reveals that the veteran's 
first diagnosis of diabetes mellitus type 2 was by a private 
physician in January 1984, and that the veteran's original 
claim for service connection for diabetes mellitus type 2 was 
received at the RO on February 20, 2003.  There are also no 
other documents in the claims file received prior to that 
date that could be construed as a formal or informal claim 
for service connection for diabetes mellitus type 2.  See 
38 C.F.R. § 3.155.  Again, the general rule regarding 
effective dates of awards of service connection, pursuant to 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), is that 
the effective date of the award of service connection shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Accordingly, under ordinary 
circumstances, the date of receipt of the veteran's claim for 
service connection for diabetes mellitus type 2, February 20, 
2003, would be the earliest effective date for service 
connection under the provisions of 38 U.S.C.A. § 5110.  See 
also 38 C.F.R. § 3.400(b)(2).  Since, however, the 
liberalizing laws are for application with regard to the 
veteran's claim for diabetes mellitus, based on herbicide 
exposure, the proper effective date would be one year prior 
to the receipt of the veteran's claim, February 20, 2002.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

In his November 2003 notice of disagreement, as well as in 
letters dated in June 2003, October 2003, and November 2006, 
the veteran asserted that the effective date of his award of 
service connection for diabetes mellitus type 2 should be as 
early as January 1984, the earliest diagnosis of diabetes 
mellitus shown in the evidence of record.  Additionally, he 
asserted in his November 2006 letter that he would have 
applied for benefits earlier if he had known that herbicide 
exposure could have been the cause of his diabetes mellitus 
type 2.  However, although it is unfortunate if the veteran 
did not claim entitlement to service connection for diabetes 
mellitus type 2 until 2003, almost 20 years after his first 
diagnosis, his claimed lack of awareness does not provide a 
legal basis for an earlier effective date for that benefit; 
the effective date for a given claim is proscribed by the 
relevant statute, not by dates of potential entitlement.  
See, c.f., Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. 
Cir. 2003).  

In short, the regulation allowing for an award of service 
connection for diabetes mellitus based on a presumption of 
herbicide exposure was enacted after the discovery of the 
veteran's diabetes mellitus and over one year before the 
veteran filed his claim.  Under such circumstances, where the 
veteran did not file a claim for service connection until 
more than one year after the effective date of the change of 
law, the effective date of the award may be one year prior to 
the date of VA's receipt of claim.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114.  Here, as the claim was filed on February 
20, 2003, an effective date prior to February 20, 2002, for 
the reasons set forth above, is not warranted.



Earlier Effective Date-Hypertension

The veteran claims entitlement to an effective date earlier 
than February 20, 2003, for a grant of service connection for 
hypertension.  Specifically, he asserts that he had been 
treated for high blood pressure and diagnosed with 
hypertension for many years prior to that date.  The Board 
notes that the veteran never formally claimed service 
connection for hypertension.  However, the RO took the 
veteran's claim for entitlement to service connection for 
diabetes mellitus type 2, in conjunction with the fee-based 
examiner's findings in April 2003, as an informal claim for 
service connection for conditions secondary to diabetes 
mellitus type 2, to include the veteran's hypertension.  See 
38 C.F.R. § 3.155.

A review of the competent medical and procedural evidence of 
record reveals that the first confirmed diagnosis of 
hypertension is in a November 1996 private treatment record.  
As noted above, the veteran's claim for diabetes mellitus 
type 2, received on February 20, 2003, was taken as the 
veteran's informal claim for hypertension as secondary to 
diabetes mellitus type 2.  There are also no other documents 
in the claims file received prior to that date that could be 
construed as a formal or informal claim for service 
connection for hypertension.  Id.  Again, the general rule 
regarding effective dates of awards of service connection, 
pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(b)(2), is that the effective date of the award of 
service connection shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
Accordingly, even though the objective medical evidence shows 
a diagnosis of hypertension as early as November 1996, the 
date of receipt of the veteran's claim for service connection 
for diabetes mellitus type 2, and consequently for conditions 
secondary thereto, February 20, 2003, is the earliest 
effective date for service connection under the provisions of 
38 U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400(b)(2).  To 
that end, although the provisions of 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. §§ 3.114 apply to the veteran's claim for 
diabetes mellitus type 2, 38 C.F.R. § 3.309(e) does not 
include hypertension as presumptively linked to herbicide 
exposure; thus, the veteran's hypertension is not subject to 
38 U.S.C.A. § 5110(g) and 38 C.F.R. §§ 3.114.

Because there is no document in the claims file received 
prior to February 20, 2003, that could be construed as a 
formal or informal claim for service connection for 
hypertension, to include the claim for diabetes mellitus type 
2 on which the veteran's award of service connection for 
hypertension is based, the preponderance of the evidence is 
against his claim for an earlier effective date.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to February 20, 2002, for a grant of 
service connection for diabetes mellitus type 2, is denied.

An effective date prior to February 20, 2003, for a grant of 
service connection for hypertension, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


